United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3069
                                   ___________

Hilda L. Solis, Secretary of Labor,   *
United States Department of Labor,    *
                                      *
             Appellee,                *
                                      * Appeal from the United States
      v.                              * District Court for the Southern
                                      * District of Iowa.
Hill Country Farms, Inc., doing       *
business as Henry’s Turkey Services; * [UNPUBLISHED]
Kenneth Henry, individually,          *
                                      *
             Appellants,              *
                                 ___________

                             Submitted: May 4, 2012
                                Filed: May 14, 2012
                                 ___________

Before MURPHY, ARNOLD, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

      In this action brought by the Secretary of the United States Department of
Labor for violations of the Fair Labor Standards Act, defendants Hill Country Farms,
d/b/a Henry’s Turkey Services, and Kenneth Henry, individually, appeal the district
court’s1 adverse grant of partial summary judgment and the court’s final judgment.


      1
        The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa.
      Having carefully reviewed the record and the parties’ arguments on appeal, we
agree with the district court’s thorough and well-reasoned summary judgment
analysis, see Chao v. Barbeque Ventures, LLC, 547 F.3d 938, 941 (8th Cir. 2008) (de
novo review of summary judgment decision); Walsh v. United States, 31 F.3d 696,
698 (8th Cir. 1994) (where unresolved issues are primarily legal rather than factual,
summary judgment is particularly appropriate), and we find no basis for reversing the
judgment. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-